                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO


PRIMROSE RETIREMENT                           )        CASE NO.       1:18 MC 130
COMMUNITIES, LLC ET AL.,                      )
                                              )
               Plaintiffs,                    )        JUDGE:         SARA LIOI
                                              )
-vs-                                          )
                                              )
OMNI CONSTRUCTION CO., INC                    )       THIRD PARTY JL ASSOCIATES, INC
                                              )       OPPOSITION TO PLAINTIFFS’
               Defendant.                     )       MOTION TO COMPEL DOCUMENTS


               The Third Party JL Associates, Inc., hereby submits its opposition to the

Plaintiff’s Motion to Compel Documents in Response to Subpoena Issued to Non-Party JL

Associates, INC. (Hereinafter referred to as “JL Associates”). In short, the Plaintiffs’ Motion has

mischaracterized and misrepresented the chronology of events leading up to the July 2, 2019

filing.

    I.     INTRODUCTION

               As is evident from the face of Plaintiffs’ subpoena, the documents that

have been subpoenaed requested that James Leikin, president of JL Associates produce records

on March 23, 2019. As was confirmed by email correspondence (attached) Plaintiffs’ Counsel

Tami Hart Kirby, Esq. excused Mr. Leikin from this subpoena prior to the date of the

appearance. No additional subpoena was issued for JL Associates or Mr. Leikin to appear or

produce documents.

               Second, despite representations by Plaintiffs’ Counsel to the contrary, the records

requested were, in part, ready to be provided at the time of Plaintiffs’ Motion, and, in part,

objected to on relevancy grounds, not the basis of an accounting privledge. The relevancy
objection was based upon the fact that Richard Stone and his wife are not parties to this case, and

their personal tax returns are irrelevant.

               Lastly, no communication was made by Plaintiffs’ Counsel to attempt to resolve

any discovery dispute prior to filing Plaintiffs’ Motion. In fact, Counsel for JL Associates was

awaiting a return phone call at the time the Motion was filed as in order to resolve any remaining

issues relative to the document production.

   II.     STATEMENT OF FACTS

               The subpoena issued by Plaintiffs in this case was defective. There is no

indication that notice was served upon the other parties in this action as required by Federal Rule

of Civil Procedure 45(a)(4) of the service of the subpoena. In addition, no witness fee was

provided as required by Federal Rule of Civil Procedure 45(b)(1), despite the required attendance

of Mr. Leikin. Despite these defects, upon receiving the subpoena, Counsel for JL Associates

immediate contacted Plaintiffs’ Counsel to discuss the matter and see what could be worked out

to produce those documents that Plaintiffs would be entitled to receive.

               Upon initial contact with Plaintiffs’ Counsel, Tami Hart Kirby, Esq. let Mr.

Leikin know that he was excused from attendance for the March 23, 2019 date. Additionally, JL

Associates Counsel began the conversation as to what documents could be produced. Initially

Counsel asserted privledges to the documents based upon the relationship between the JL

Associates and the Defendant in the case. After discussion and a review of the case law, this

objection was withdrawn.

               Subsequently, Counsel for JL Associates indicated that the Corporate returns of

Defendants would be voluntary produced. However, without some demonstration of relevancy to

the case, the personal returns of Richard and Suzy Stone would not be produced. At last word
Plaintiffs’ Counsel was going to check with her client as to whether such production was

acceptable. Counsel from JL Associate never received this response until Plaintiffs’ Counsel

called to advise of the filing of Plaintiffs’ Motion to Compel in early August, 2019.

               It is noteworthy that Counsel for the Plaintiffs’ has made a habit of not promptly

getting back to Counsel for JL Associates. These set of facts are germane to this issue:

                        1. Upon receiving the subpoena, Counsel called Plaintiffs’ Counsel on
March 1, 2019 to discuss the issues involved with production of the documents. It was not until
March 18, 2019 that Plaintiffs’ Counsel responded, after a second email was sent. The response
indicated that Plaintiffs’ Counsel would discuss Counsel’s objections to the production of
documents with her client;

                      2. It was not until April 16, 2019 that Plaintiffs’ Counsel responded to
Counsel’s objections. In this response, Plaintiffs’ Counsel requested that all documents be
produced in 3 days or a “legal basis supporting” JL refusal needed to be presented. Counsel
responded that day, April 16, 2019 and again on April 18, 2019. On these occasions, Counsel
stated JL Associates position that the tax returns would be provided as to the Defendant Omni
Construction Company, but not as to Richard Stone and his wife since they were not parties to
the action and these materials were not relevant to the case;

                       3. On April 18, 2019 Plaintiffs’ Counsel indicated that she would discuss
the relevancy position with her client. Counsel did not again receive a definitive answer on this
issue until the August phone call and filing of this Motion. The Defendant Omni’s returns were
never sent;

                       4. Immediately after this Court’s conference call with Counsel, Counsel
For JL Associates called Plaintiffs’ Counsel to discuss resolution of these issues. Despite three
(3) phone messages since that time, Counsel for JL Associates has still not reached Plaintiffs’
Counsel to discuss its Motion, thereby rendering this opposition brief necessary.

               As a result, no Motions to quash, no Motions for Protective Orders and no

objections were filed by Counsel for JL Associates, Inc. to the production of these documents

with the Court. In fact, the Motion to Compel file by Plaintiffs’ in this case was a complete

surprise to Counsel, and no service of this Motion has ever been made by Plaintiffs’ Counsel to

JL Associates or its Counsel. The Motion was only received by virtue of Counsel’s initiative to

acquire the pleading from this Court’s docket.
   III.    LAW AND ARGUMENT

               Once again, as previously stated, Counsel for JL Associates was unaware that

there was a requirement and due date for the production of these documents. In addition, Counsel

for JL Associates was awaiting a response from Plaintiffs’ Counsel and was unaware that issues

had progressed to the point that a Rule 37 Motion would be filed. Under these circumstances, a

Motion to Compel is improper. See Federal Rule of Civil Procedure 37(a)(1). In other words, in

the end no good faith effort to resolve differences was made by Plaintiffs’ Counsel.

               Ultimately JL Associates has now produced the Defendant Omni tax returns as

required by this Court. However, Plaintiffs’ have not demonstrated how the personal tax returns

of Richard and Suzy Stone are relevant to the issues involved in this collection action against

Omni Construction Company. In order for documents to be discovered they must be relevant to

a party’s claim or defense. See Federal Rule of Civil Procedure 26(b)(1). The burden to

demonstrate relevancy in this case is on the Plaintiffs. No such relevancy has been demonstrated

in the Plaintiffs’ Motion to Compel. See Plaintiffs’ Motion.

               Rather, Plaintiffs’ Counsel has falsely represented to this Court that JL Associates

has not contested the relevancy of these documents. See Motion to Compel at p. 2 para. 2. The

only relevancy argument moved forward by Plaintiffs’ Counsel as to the relevancy of the

personal returns of Richard and Suzy Stone was a lone statement in Plaintiffs’ Motion that

“Plaintiffs are confident that access to Mr. and Mrs. Stones’s tax and financial information is

necessary to uncover possible concealment or transfers of Omni Construction assets”. See

Motion to Compel at p. 4 para.1.

               Of further note is Plaintiffs failure to inform this Court that they have recently

filed an action in this Court against the individual Richard and Suzy Stone. That case is pending
before the Honorable Judge James Gwin. The relevancy of these documents is probably better

advanced in that case.

   IV.       CONCLUSION

               Accordingly, for the foregoing reasons, Non-Party JL Associates hereby requests

that this Honorable Court deny the Plaintiffs’ Motion to Compel as well as it Motion for

Sanctions.

                                                    Respectfully submitted,



                                                    /s/ Jeffrey A. Leikin, Esq.
                                                    Jeffrey A. Leikin, Esq. (0005344)
                                                    25201 Chagrin Blvd., Suite 270
                                                    Cleveland, OH 44113
                                                    (216) 816-3204
                                                    Jleikin59@gmail.com

                                                    COUNSEL FOR JL ASSOCIATES




                                CERTIFICATE OF SERVICE

       A copy of the foregoing was sent via electronic mail this 29th day of May, 2019 to the
following:

Tami Hart Kirby                                     Attorney for the Plaintiffs
Porter Wright
One South Main Street, Suite 1600
Dayton, Ohio 45402-2028



                                                    /s/Jeffrey A. Leikin_________________
                                                    Jeffrey A. Leikin, Esq. (0005344)

                                                    COUNSEL FOR JL ASSOCIATES
